DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 29 January 2021 has been entered.
Disposition of claims:
	Claims 1 and 15 have been amended.
	Claims 2, 14, and 21 are cancelled.
	Claims 1, 3-13, and 15-20 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-13 and 15-20 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 15 has overcome the rejection of claim 15 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in sections 4 to 6 of the Office action of 06 September 2019, Boudreault is the closest prior art. 
As outlined in sections 4 to 6 of the Office action of 06 September 2019, Boudreault et al. (US 2016/0336520 A1) (hereafter “Boudreault”) teaches an organometallic compound having the structure that is similar to the organometallic compound of the current claim 1. However, the current claim 1 does not permit the instant R16 or R17 to be alkyl, cycloalkyl, partially fluorinated alkyl, partially fluorinated cycloalkyl. These substituents correspond to R3 and R4 of Boudreault. Boudreault requires one of Boudreault’s R3 or R4 to be an alkyl, cycloalkyl, partially fluorinated alkyl, or partially fluorinated cycloalkyl. Additionally, the prior art does not teach modifying the compounds of Boudreault such that one of Boudreault’s R3 or R4 is not alkyl, cycloalkyl, partially fluorinated alkyl, or partially fluorinated cycloalkyl..
Furthermore, Boudreault does not teach an organometallic compound having the specific substituent patterns of the specific compounds claimed in claim 18. Boudreault requires one of Boudreault’s R3 or R4 to be an alkyl, cycloalkyl, partially fluorinated alkyl, or partially fluorinated cycloalkyl. This is not the case in Compounds 6-8 of claim 18. Furthermore, Boudreault does not exemplify the substituent patterns of Compounds 1-5, and 9 of claim 18 and does not teach using those specific substituents. Additionally, the prior art does not teach modifying the compounds of Boudreault to have the specific substituent patterns of the compounds of claim 18.
As such, claims 1, 3-13, and 15-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786